SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Cash Account Trust Government & Agency Securities Portfolio Money Market Portfolio Tax-Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS Alternative Asset Allocation Fund DWS California Tax–Free Income Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Diversified Market Neutral Fund DWS EAFE® Equity Index Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Equity 500 Index Fund DWS Equity Dividend Fund DWS Floating Rate Fund DWS Global Equity Fund DWS Global Growth Fund DWS Global High Income Fund DWS Global Income Builder Fund DWS Global Inflation Fund DWS Global Small Cap Growth Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Health Care Fund DWS High Income Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS International Value Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax-Free Fund DWS Mid Cap Growth Fund DWS Mid Cap Value Fund DWS Money Market Prime Series DWS Money Market Series DWS New York Tax-Free Income Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund DWS S&P 500 Index Fund DWS Select Alternative Allocation Fund DWS Short Duration Fund DWS Short-Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Small Cap Value Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax-Free Fund DWS Target 2014 Fund DWS Technology Fund DWS U.S. Bond Index Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund DWS Variable NAV Money Fund DWS World Dividend Fund Investors Cash Trust Treasury Portfolio NY Tax Free Money Fund Tax Free Money Fund Investment Tax-Exempt California Money Market Fund DWS Variable Series I: DWS Bond VIP DWS Capital Growth VIP DWS Core Equity VIP DWS Global Small Cap Growth VIP DWS International VIP DWS Variable Series II: DWS Alternative Asset Allocation VIP DWS Global Equity VIP DWS Global Growth VIP DWS Global Income Builder VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Small Mid Cap Value VIP DWS Unconstrained Income VIP DWS Investments VIT Funds: DWS Equity 500 Index VIP DWS Small Cap Index VIP Effective January 1, 2014, the following information replaces similar disclosure in “PART I: APPENDIX I-B — BOARD COMMITTEES AND MEETINGS” of each Fund’s/Portfolio’s Statement of Additional Information: Board Committees. The Board has established the following standing committees: Audit Committee, Nominating and Governance Committee, Contract Committee, Equity Oversight Committee, Fixed Income and Asset Allocation Oversight Committee, Operations Committee, Valuation Sub-Committee and Dividend Committee. December 23, 2013 SAISTKR-138 Name of Committee Number of Meetings in Last Calendar Year Functions Current Members AUDIT COMMITTEE 7 Assists the Board in fulfilling its responsibility for oversight of (1) the integrity of the financial statements, (2) the fund’s accounting and financial reporting policies and procedures, (3) the fund’s compliance with legal and regulatory requirements related to accounting and financial reporting, (4) valuation of fund assets and securities and (5) the qualifications, independence and performance of the independent registered public accounting firm for the fund. Oversees the valuation of the fund’s securities and other assets and determines, as needed, the fair value of fund securities or other assets under certain circumstances as described in the fund’s Valuation Procedures. It also approves and recommends to the Board the appointment, retention or termination of the independent registered public accounting firm for the fund, reviews the scope of audit and internal controls, considers and reports to the Board on matters relating to the fund’s accounting and financial reporting practices, and performs such other tasks as the full Board deems necessary or appropriate. The Audit Committee receives annual representations from the independent registered public accounting firm as to its independence. Paul K. Freeman (Chair), William McClayton (Vice Chair), John W. Ballantine, Henry P. Becton, Jr. and Richard J. Herring NOMINATING AND GOVERNANCE COMMITTEE 6 Recommends individuals for membership on the Board, nominates officers, Board and committee chairs, vice chairs and committee members, and oversees the operations of the Board. The Nominating and Governance Committee has not established specific, minimum qualifications that must be met by an individual to be considered by the Nominating and Governance Committee for nomination as a Board Member. The Nominating and Governance Committee may take into account a wide variety of factors in considering Board Member candidates, including, but not limited to: (i) availability and commitment of a candidate to attend meetings and perform his or her responsibilities to the Board, (ii) relevant industry and related experience, (iii) educational background, (iv) financial expertise, (v) an assessment of the candidate’s ability, judgment and expertise, and (vi) the current composition of the Board. The Committee generally believes that the Board benefits from diversity of background, experience and views among its members, and considers this as a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Nominating and Governance Committee reviews recommendations by shareholders for candidates for Board positions on the same basis as candidates recommended by other sources. Shareholders may recommend candidates for Board positions by forwarding their correspondence by US mail or courier service to Kenneth C. Froewiss, Chairman, DWS Mutual Funds, P.O. Box 78, Short Hills, NJ 07078. Rebecca W. Rimel (Chair), Henry P. Becton, Jr. (Vice Chair), John W. Ballantine and William McClayton December 23, 2013 SAISTKR-138 2 Name of Committee Number of Meetings in Last Calendar Year Functions Current Members CONTRACT COMMITTEE 7 Reviews at least annually, (a) the fund’s financial arrangements with DIMA and its affiliates, and (b) the fund’s expense ratios. Keith R. Fox (Chair), Robert H. Wadsworth (Vice Chair), Dawn-Marie Driscoll, Paul K. Freeman, Richard J. Herring, William N. Searcy, Jr. and Jean Gleason Stromberg EQUITY OVERSIGHT COMMITTEE 6 Reviews the investment operations of those funds that primarily invest in equity securities (except for those funds managed by an asset allocation investment team). William McClayton (Chair), Keith R. Fox (Vice Chair), Henry P. Becton, Jr., Rebecca W. Rimel, Jean Gleason Stromberg and Robert H. Wadsworth FIXED INCOME AND ASSET ALLOCATION OVERSIGHT COMMITTEE 6 Reviews the investment operations of those funds that primarily invest in fixed income securities or pursue an asset allocation strategy. John W. Ballantine (Chair), William N. Searcy, Jr. (Vice Chair), Dawn-Marie Driscoll, Paul K. Freeman and Richard J. Herring OPERATIONS COMMITTEE 6 Reviews the administrative operations and general compliance matters of the fund. Reviews administrative matters related to the operations of the fund, policies and procedures relating to portfolio transactions, custody arrangements, fidelity bond and insurance arrangements and such other tasks as the full Board deems necessary or appropriate. Jean Gleason Stromberg (Chair), Dawn-Marie Driscoll (Vice Chair), Keith R. Fox, Rebecca W. Rimel, William N. Searcy, Jr. and Robert H. Wadsworth VALUATION SUB-COMMITTEE 0 Appointed by the Audit Committee, the Valuation Sub-Committee may make determinations of fair value required when the Audit Committee is not in session. John W. Ballantine, Richard J. Herring, Henry P. Becton, Jr. (Alternate), Paul K. Freeman (Alternate) and William McClayton (Alternate) December 23, 2013 SAISTKR-138 3 Name of Committee Number of Meetings in Last Calendar Year Functions Current Members DIVIDEND COMMITTEE 0 Authorizes dividends and other distributions for those funds that are organized as series of a Maryland corporation. Committee meets on an as-needed basis. Kenneth C. Froewiss, Robert H. Wadsworth, John W. Ballantine (Alternate), Henry P. Becton, Jr. (Alternate), Dawn-Marie Driscoll (Alternate), Keith R. Fox (Alternate), Paul K. Freeman (Alternate), Richard J. Herring (Alternate), William McClayton (Alternate), Rebecca W. Rimel (Alternate),William N. Searcy, Jr. (Alternate) and Jean Gleason Stromberg (Alternate) Ad Hoc Committees. In addition to the standing committees described above, from time to time the Board may also form ad hoc committees to consider specific issues. December 23, 2013 SAISTKR-138 4
